--------------------------------------------------------------------------------

Exhibit 10.1

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  







PRIVATE PLACEMENT SUBSCRIPTION
FOR NON U.S. SUBSCRIBERS







AMERICAN LITHIUM MINERALS, INC.




PRIVATE PLACEMENT




INSTRUCTIONS TO SUBSCRIBER:




1.

COMPLETE the information on page 2 of this Subscription Agreement.




2.

FAX a copy of page 2 of this Subscription Agreement to Macdonald Tuskey,
attention William L. Macdonald at (604) 681-4760.




3.

COURIER the originally executed copy of the entire Subscription Agreement to
Macdonald Tuskey, counsel to the Company, to:




Macdonald Tuskey, Corporate and Securities Lawyers

1210 – 777 Hornby Street

Vancouver, BC, Canada  V6Z 1S4

Attention: William L. Macdonald








--------------------------------------------------------------------------------

- 2 -




AMERICAN LITHIUM MINERALS, INC.

PRIVATE PLACEMENT

The Subscriber hereby irrevocably subscribes for, and on Closing will purchase
from the Company, the following securities at a price of US$1.35 per Unit




___________________Units

 




The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares and the Warrants as follows:




 

REGISTRATION INSTRUCTIONS:

 

 

DELIVERY INSTRUCTIONS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name to appear on certificate

 

 

Name and account reference, if applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIN/Tax ID No./Corp. ID no.

 

 

Contact name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone number

 

 

 

 

 

 

 

EXECUTED by the Subscriber this _______ day of__________, _____. By executing
this Agreement, the Subscriber certifies that the Subscriber and any beneficial
purchaser for whom the Subscriber is acting is resident in the jurisdiction
shown as the “Address of the Subscriber”. The address of the Subscriber will be
accepted by the Company as a representative as to the address of residency for
the Subscriber.

 

 

WITNESS:

 

 

EXECUTION BY SUBSCRIBER:

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

Signature of witness

 

 

Authorized signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of witness

 

 

Name of Subscriber (please print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address of witness

 

 

Name of authorized signatory (please print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED this _______ day of ___________, _____.

 

 

 

 

AMERICAN LITHIUM MINERALS, INC.

 

 

Address of Subscriber

 

Per:

 

 

 

 

 

 

 

 

 

Authorized signatory

 

 

Telephone number and e-mail address

 

 

 

 

 

 

 




By signing this acceptance, the Company agrees to be bound by all
representations, warranties, covenants and agreements on pages 3-11 hereof.




This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.  Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.





--------------------------------------------------------------------------------

- 3 -




THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").




NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  

PRIVATE PLACEMENT SUBSCRIPTION

(Non U.S. Subscribers Only)

TO:

American Lithium Minerals, Inc. (the “Company”)
1914 Cordova Road
Suite 116, Fort Lauderdale, FL
33316

Purchase of Units

1.

SUBSCRIPTION

1.1

The undersigned (the "Subscriber") hereby irrevocably subscribes for and agrees
to purchase the number of units from the Company's (the "Units") as set out on
page 2 of this Subscription Agreement at a price of US$1.00per Unit (such
subscription and agreement to purchase being the "Subscription"), for the total
subscription price as set out on page 2 of this Subscription Agreement (the
"Subscription Proceeds"), which Subscription Proceeds are tendered herewith, on
the basis of the representations and warranties and subject to the terms and
conditions set forth herein.

1.2

Each Unit will consist of one share of common stock in the capital of the
Company (the "Share"); and one and one-half common share purchase warrants (each
whole warrant, a “Warrant”) subject to adjustment.  Each whole Warrant shall be
non-transferable and shall entitle the holder thereof to purchase one share of
common stock in the capital of the Company (each, a “Warrant Share”), as
presently constituted, for a period of twenty four months commencing from the
Closing (as defined hereafter), at a price per Warrant Share of US$1.50.  The
Shares, Warrants and Warrant Shares are referred to as the “Securities”.

1.3

The Company hereby agrees to sell, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein, to the
Subscriber the Units.  Subject to the terms hereof, the Subscription Agreement
will be effective upon its acceptance by the Company.  This offering is not
subject to any minimum or maximum offering.

1.4

Unless otherwise provided, all dollar amounts referred to in this Subscription
Agreement are in lawful money of the United States of America.





--------------------------------------------------------------------------------

- 4 -




2.

PAYMENT

2.1

The Subscription Proceeds must accompany this Subscription Agreement.  The
Subscriber authorizes the Company's lawyers to deliver the Subscription Proceeds
to the Company if the Subscription Proceeds are delivered to the Company’s
lawyers, without further instructions required.

2.2

The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held by the Company's lawyers on behalf of the Company.  In the event
that this Subscription Agreement is not accepted by the Company for whatever
reason within 90 days of the delivery of an executed Subscription Agreement by
the Subscriber, this Subscription Agreement, the Subscription Proceeds and any
other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Subscription
Agreement without interest or deduction.

2.3

Where the Subscription Proceeds are paid to the Company, the Company may treat
the Subscription Proceeds as a non-interest bearing loan and may use the
Subscription Proceeds prior to this Subscription Agreement being accepted by the
Company.

2.4

The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, the OTC Bulletin
Board, stock exchanges and applicable law.

3.

CLOSING

3.1

Closing of the purchase and sale of the Units shall occur on or before , 2009,
or on such other date as may be determined by the Company in its sole discretion
(the "Closing Date").  The Subscriber acknowledges that Units may be issued to
other subscribers under this offering (the "Offering") before or after the
Closing Date.  The Company, may, at its discretion, elect to close the Offering
in one or more closings, in which event the Company may agree with one or more
subscribers (including the Subscriber hereunder) to complete delivery of the
Shares and the Warrants to such subscriber(s) against payment therefore at any
time on or prior to the Closing Date.

4.

ACKNOWLEDGEMENTS OF SUBSCRIBER

4.1

The Subscriber acknowledges and agrees that:

(a)

none of the Securities have been registered under the Securities Act of 1933, as
amended (the "1933 Act"), or under any state securities or "blue sky" laws of
any state of the United States, and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons
(as defined herein), except pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act, and in each case only
in accordance with applicable state and provincial securities laws;

(b)

the Company will refuse to register any transfer of any of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

(c)

the decision to execute this Subscription Agreement and purchase the Units
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based solely upon a review of publicly available information
regarding the Company available on the website of the United States Securities
and Exchange Commission (the "SEC") available at www.sec.gov and on the System
for Electronic Document Analysis and Retrieval website available at
www.sedar.com and (the "Company Information");





--------------------------------------------------------------------------------

- 5 -




(d)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

(e)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber's attorney and/or
advisor(s);

(f)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Units pursuant to this
Subscription Agreement;

(g)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber's failure to correctly
complete this Subscription Agreement;

(h)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein, or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

(i)

the issuance and sale of the Units to the Subscriber will not be completed if it
would be unlawful or if, in the discretion of the Company acting reasonably, it
is not in the best interests of the Company;

(j)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to the applicable resale restrictions, and it is
solely responsible (and the Company is not in any way responsible) for
compliance with:

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

(ii)

applicable resale restrictions;

(k)

the Subscriber has not acquired the Units as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Securities; provided, however, that the Subscriber
may sell or otherwise dispose of any of the Shares or the Warrant Shares
pursuant to registration of any of the Shares or the Warrant Shares pursuant to
the 1933 Act and any applicable state securities laws or under an exemption from
such registration requirements and as otherwise provided herein;





--------------------------------------------------------------------------------

- 6 -




(l)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Units as principal for its own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Units;

(m)

none of the Securities may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the expiration of a period of one year after the date of original issuance of
the Securities;

(n)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Units, although in technical compliance with Regulation S, would not
be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

(o)

the Company has advised the Subscriber that, if the Subscriber is a Canadian
resident, the Company is relying on an exemption from the requirements to
provide the Subscriber with a prospectus and to sell the Units through a person
registered to sell securities under the Securities Act (British Columbia) (the
“BC Act”) and, as a consequence of acquiring the Units pursuant to this
exemption, certain protections, rights and remedies provided by the BC Act,
including statutory rights of rescission or damages, will not be available to
the Subscriber;

(p)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
shares of the Company's common stock on the OTC Bulletin Board;

(q)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities;

(r)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

(s)

there is no government or other insurance covering any of the Securities; and

(t)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.

5.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

5.1

The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing Date)
that:

(a)

the Subscriber is not a U.S. Person (as defined herein);

(b)

the Subscriber is not acquiring the Units for the account or benefit of,
directly or indirectly, any U.S. Person (as defined herein);

(c)

the Subscriber is resident in the jurisdiction set out on page 2 of this
Subscription Agreement;

(d)

the Subscriber:





--------------------------------------------------------------------------------

- 7 -




(i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Units,

(ii)

is purchasing the Units pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Units under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

(iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and

(iv)

represents and warrants that the acquisition of the Units by the Subscriber does
not trigger:

A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

(e)

the Subscriber is acquiring the Units as principal for investment only and not
with a view to, or for, resale, distribution or fractionalization thereof, in
whole or in part, and, in particular, it has no intention to distribute either
directly or indirectly any of the Securities in the United States or to U.S.
Persons (as defined herein);

(f)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

(g)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable state securities laws;

(h)

the Subscriber acknowledges that it has not acquired the Units as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Shares or the
Warrant Shares pursuant to registration of any of the Shares or the Warrant
Shares pursuant to the 1933 Act and any applicable state securities laws or
under an exemption from such registration requirements and as otherwise provided
herein;

(i)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;





--------------------------------------------------------------------------------

- 8 -




(j)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

(k)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

(l)

the Subscriber has received and carefully read this Subscription Agreement;

(m)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and can afford
the complete loss of such investment;

(n)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company;

(o)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription Agreement, and agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Subscriber shall promptly notify the
Company;

(p)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

(q)

the Subscriber is purchasing the Units for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Units, and the Subscriber has not
subdivided his interest in the Units with any other person;

(r)

the Subscriber is not an underwriter of, or dealer in, the shares of the
Company's common stock, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Units;

(s)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber's decision to invest in the
Securities and the Company;

(t)

if the Subscriber is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the Subscriber has sole investment discretion with respect to
each such account, and the Subscriber has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

(u)

the Subscriber is not aware of any advertisement of any of the Units and is not
acquiring the Units as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;





--------------------------------------------------------------------------------

- 9 -




(v)

no person has made to the Subscriber any written or oral representations:

(i)

that any person will resell or repurchase any of the Securities,

(ii)

that any person will refund the purchase price of any of the Securities,

(iii)

as to the future price or value of any of the Securities, or

(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company's common stock on the OTC Bulletin
Board; and

(w)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber's Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription Agreement such other
supporting documentation that the Company or its legal counsel may request to
establish the Subscriber's qualification as a qualified investor.

5.2

In this Subscription Agreement, the term "U.S. Person" shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of the Subscription Agreement includes any person in the United States.

6.

ACKNOWLEDGEMENT AND WAIVER

6.1

The Subscriber has acknowledged that the decision to purchase the Units was
solely made on the Company Information.  The Subscriber hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Units.

7.

REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

7.1

The Subscriber acknowledges that the acknowledgements, representations and
warranties contained herein are made by it with the intention that they may be
relied upon by the Company and its legal counsel in determining the Subscriber's
eligibility to purchase the Units under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Units under applicable securities legislation.  The
Subscriber further agrees that by accepting delivery of the certificates
representing the Units, it will be representing and warranting that the
acknowledgements representations and warranties contained herein are true and
correct as of the date hereof and will continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of such Units.

8.

RESALE RESTRICTIONS

8.1

The Subscriber acknowledges that any resale of the Securities will be subject to
resale restrictions contained in the securities legislation applicable to the
Subscriber or proposed transferee.  The Subscriber acknowledges that none of the
Securities have been registered under the 1933 Act or the securities laws of any
state of the United States.  None of the Securities may be offered or sold in
the United States unless registered in accordance with federal securities laws
and all applicable state securities laws or exemptions from such registration
requirements are available.





--------------------------------------------------------------------------------

- 10 -




9.

LEGENDING AND REGISTRATION OF SUBJECT SECURITIES

9.1

The Subscriber hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, the certificates representing any of the Shares, the Warrants
or the Warrant Shares will bear a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

9.2

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

10.

COLLECTION OF PERSONAL INFORMATION

10.1

The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber's personal information for the purpose of fulfilling
this Subscription Agreement and completing the Offering.  The Subscriber's
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be disclosed by the
Company to (a) stock exchanges or securities regulatory authorities, (b) the
Company's registrar and transfer agent, and (c) any of the other parties
involved in the Offering, including legal counsel, and may be included in record
books in connection with the Offering.  By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice.  Notwithstanding that
the Subscriber may be purchasing Units as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

11.

COSTS

11.1

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.





--------------------------------------------------------------------------------

- 11 -




12.

GOVERNING LAW

12.1

This Subscription Agreement is governed by the laws of the State of Nevada.  The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the Courts of the State of Nevada.

13.

SURVIVAL

13.1

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Units by the Subscriber pursuant hereto.

14.

ASSIGNMENT

14.1

This Subscription Agreement is not transferable or assignable.

15.

SEVERABILITY

15.1

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

16.

ENTIRE AGREEMENT

16.1

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Units and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

17.

NOTICES

17.1

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
on page 2 and notices to the Company shall be directed to it at the first page
of this Subscription Agreement.

18.

COUNTERPARTS AND ELECTRONIC MEANS

18.1

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.  Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

 

--------------------------------------------------------------------------------